               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            BLUEFIELD

OHIO SECURITY INSURANCE COMPANY,

          Plaintiff,

v.                                  CIVIL ACTION NO. 1:15-16264

K R ENTERPRISES, INC., et al.,

          Defendants.

                   MEMORANDUM OPINION AND ORDER

     Pending before the court is: (1) plaintiff’s renewed motion

for default judgment against K R Enterprises and (2) K R

Enterprises’ motion to set aside the Clerk’s entry of default.

(ECF Nos. 139 and 145).   For the reasons discussed below, the

renewed motion for default judgment is DENIED and the motion to

set aside the Clerk’s entry of default is GRANTED.

     The background of this case is detailed in the court’s

earlier orders.   ECF Nos. 54 and 111.

     Renewed motion for default judgment

     In denying Ohio Security’s first motion for a default

judgment against K R Enterprises, the court noted:

          Because K R Enterprises did not answer the Second
     Amended Complaint, Ohio Security moved for the entry of
     default and a default judgment as to K R Enterprises.
     However, K R Enterprises has appeared in this lawsuit,
     answering both the original and first amended
     complaints. Between the filing of the First and Second
     Amended Complaints, counsel for K R Enterprises was
     permitted to withdraw as counsel of record due to
     nonpayment of fees.
     In a series of cases, Judge Goodwin has made a
rather compelling argument about why a court should be
reluctant to enter a default judgment in a declaratory
judgment action.

     As a general principle, this court is wary of
     entering default judgment in a suit for
     declaratory relief. By nature, a declaratory
     judgment action is jurisdictionally unique.
     I am uncomfortable with the idea of providing
     declaratory relief where the merits of a case
     have not been fully litigated. See
     Restatement 2d Judgment § 33 (stating that a
     court “should not make a declaration upon
     default on the basis of the pleadings alone
     but should require the plaintiff to present
     enough evidence to warrant the granting of
     declaratory relief”).

     My concern about entering declaratory
     judgment by default is particularly
     pronounced in insurance disputes. When a
     declaratory judgment action is brought by an
     insurance carrier, the suit may influence the
     way courts later interpret other identical
     policies. I do not believe that an
     individual insured's failure to respond in a
     given action is sufficient justification for
     a declaration that may later affect non-party
     policy holders. For this reason, I generally
     decline to enter default judgment in such
     cases when a party has appeared to oppose the
     default judgment. In such cases, I believe
     that less drastic sanctions are the more
     appropriate remedy.

Teachers Ins. Co. v. Prather, Civil Action No. 2:11-cv-
00397, 2012 WL 90095, at *2 (S.D.W. Va. Jan. 11, 2012);
see also State Auto Property and Cas. Ins. Co. v. Fas
Chek Enterprises, Inc., Civil Action No. 2:15-cv-00809,
2015 W: 1894011, *2 (S.D.W. Va. Apr. 27, 2015)
(“Generally, I decline to enter default judgment in
such cases when the nonmoving party has demonstrated
opposition to it in some manner.”).

     The instant situation presents an even more
compelling reason why this court should decline to
enter a default judgment against K R Enterprises. K R

                           2
     Enterprises’ failure to answer the second amended
     complaint is a result of its failure to pay its
     attorneys’ fees. It is unable to pay its attorneys’
     fees because its insurance carrier has stated that it
     has no duty to defend.

ECF No. 111 at 9-10.

     The court has seen nothing in the parties’ further briefs on

this issue to convince it that entry of a default judgment

against K R Enterprises is appropriate.   K R Enterprises’ failure

to answer the second amended complaint is a direct result of Ohio

Security’s denial of coverage.

     Motion to set aside entry of default

     Federal Rule of Civil Procedure 55(c) states that “[t]he

court may set aside an entry of default for good cause. . . .”

Factors the district court should consider in deciding whether to

set aside an entry of default are: (1) whether the moving party

has a meritorious defense; (2) whether it acts with reasonable

promptness; (3) the personal responsibility of the defaulting

party; (4) the prejudice to the party; (5) whether there is a

history of dilatory action; and (6) the availability of sanctions

less drastic.   Colleton Preparatory Academy, Inc. v. Hoover

Universal, Inc., 616 F.3d 413, 417 (4th Cir. 2010) (quoting Payne

ex rel. Estate of Calzada v. Brake, 439 F.3d 198, 204-05 (4th

Cir. 2006)).    Of the strong preference for deciding cases on

their merits rather than by a procedural default, our appeals

court has noted:


                                  3
           We have repeatedly expressed a strong preference
      that, as a general matter, defaults be avoided and that
      claims and defenses be disposed of on their merits.
      E.g., Tazco, Inc. v. Director, Office of Workers
      Compensation Program, U.S. Dep’t of Labor, 895 F.2d
      949, 950 (4th Cir. 1990) (“The law disfavors default
      judgments as a general matter.”); Consolidated Masonry
      & Fireproofing, 383 F.2d at 251 (“Generally a default
      judgment should be set aside where the moving party
      acts with reasonable promptness and alleges a
      meritorious defense.”). This imperative arises in
      myriad procedural contexts, but its primacy is never
      doubted.

Id.   A court’s decision whether to set aside an entry of default

is reviewed for an abuse of discretion.   See id.

      Upon consideration of the Colleton factors, the court is

persuaded that good cause exists for setting aside the Clerk’s

entry of default against K R Enterprises.   Regarding the first

factor, K R Enterprises has satisfied its burden of coming

forward with a meritorious defense.   “All that is necessary to

establish the existence of a meritorious defense is a

presentation or proffer of evidence which, if believed, would

permit the court to find for the defaulting party.”   Armor v.

Michelin Tire Corp., 113 F.3d 1231, at *2 (4th Cir. 1997)

(unpublished).   A defendant moving to set aside default is “not

required to present any particular kind of a defense, or persuade

the Court of the ultimate validity of the defenses presented, in

order to have a meritorious defense for purposes of setting aside

default.”   Capital Concepts, Inc. v. CDI Media Group Corp., No.

3:14-cv-00014, 2014 WL 3748249, *6 (W.D. Va. July 29, 2014).     The


                                 4
simple question presented by this case is whether Ohio Security

has a duty to defend and indemnify its insured, K R Enterprises,

under the facts and circumstances of this case.   Based upon the

record, including the two answers previously filed by K R

Enterprises, K R Enterprises has satisfied this court that it

might possibly prevail, thereby satisfying its minimal burden to

proffer a meritorious defense.   See id. (noting that a defendant

seeking to set aside a default has a “low bar for presenting a

meritorious defense”).

     The second and third factors also weigh in favor of setting

aside the entry of default against K R Enterprises.    While K R

Enterprises is ultimately responsible for failing to answer the

second amended complaint in a timely manner, the record is clear

that at that time K R Enterprises was without counsel.   And, has

as already been noted, it was without counsel because of its

inability to pay legal fees which K R Enterprises contends is

because of plaintiff’s refusal to provide a defense.    Therefore,

this is not a case where a defendant has simply sat on its hands

and done nothing but, rather, attempted to defend the action

until financial concerns made it impossible to do so.

Furthermore, once K R Enterprises retained its current counsel it

acted with reasonable promptness in defending itself in this

court.   Counsel noted their appearance six days after Ohio

Security moved to return this case to the active docket.


                                 5
     As to the prejudice factor, Ohio Security argues that it

will be prejudiced because, while K R Enterprises was in default,

it negotiated settlements with the other defendants.   However, K

R Enterprises will certainly be prejudiced if not permitted the

opportunity to defend this case on the merits.   Furthermore, this

court has already stated its preference for deciding declaratory

judgment actions on the merits.   For all these reasons, the court

concludes that the prejudice to K R Enterprises by refusing to

set aside the entry of default outweighs any prejudice to Ohio

Security in doing so.

     Nor can the court conclude that there is a history of

dilatory action on the part of K R Enterprises in this

litigation.    K R Enterprises actively defended itself while it

had counsel.   Only after counsel was permitted to withdraw did K

R Enterprises fail to answer the second amended complaint.

Finally, with respect to the sixth factor and Ohio Security’s

requests for costs and fees, the court does not find that such a

sanction is warranted.

     For the foregoing reasons, the renewed motion for default

judgment is DENIED and the motion to set aside the Clerk’s entry

of default is GRANTED.    K R Enterprises is directed to file a

responsive pleading within fourteen (14) days of entry of this

Memorandum Opinion and Order.




                                  6
     The Clerk is directed to send copies of this Order to

counsel of record and to any unrepresented parties.

     IT IS SO ORDERED this 10th day of January, 2019.

                                    ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                7
